Per Curiam.
In this case the indictment in effect alleges that on a stated day the plaintiffs in error committed petty larceny of the hogs of C. for which they were convicted in the County Judge’s Court on a plea of guilty, and that on the same.day (Not aftenmrds on the same day) the said larceny of the hogs of C. was committed, the plaintiffs in error committed larceny of the hogs of W., and that the larceny from W. was a second offense. On a plea of not guilty the verdict in the Circuit Court is that the larceny from W. was a first offense, on which verdict a judgment of conviction was rendered as for a first larceny of hogs under the value of twenty dollars. Such a verdict is not in accord with .but is repugnant to the allegations of the indictment, and for that reason the judgment rendered on the verdict as for a first offense is material error.
The judgment is reversed.
All concur, except Cockrell, J., absent by reason of illness in his family.